[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 10-12869                NOVEMBER 23, 2011
                          ________________________              JOHN LEY
                                                                  CLERK
                   D.C. Docket No. 3:08-cv-01190-HLA-MCR

WENDALL JERMAINE HALL,

                                                               Plaintiff-Appellant,


                                      versus

JEFFREY K. BENNETT,
Officer,

                                                              Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                              (November 23, 2011)

Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:

      Wendall Jermaine Hall, a Florida state prison inmate, appeals the district

court’s grant of summary judgment in favor of Officer Jeffrey K. Bennett, an
employee of the Florida Department of Corrections. After oral argument and

review of the record and parties’ briefs, we reverse. The record at this juncture

presents a material issue of fact, precluding summary judgment for Officer

Bennett.

                                       I. BACKGROUND

      Because we are reviewing the district court’s grant of summary judgment to

Officer Bennett, we must view the facts in the light most favorable to Hall. At the

time of the alleged incident, Hall was a prisoner at Florida State Prison.1 On

November 10, 2008, Hall was working as an orderly in one of the prison’s wings.

Officer Bennett was monitoring activity in that wing. Hall approached Officer

Bennett and relayed a request from another inmate for some forms. Further, Hall

avers that Officer Bennett (1) took Hall to the shower area, (2) “threatened to kill

[Hall],” and (3) proceeded to:

      deliberately[,] maliciously[,] wantonly[,] and sadistically physically beat
      and punch[] [Hall] repeatedly with his fist in [Hall’s] stomach, sides of
      [Hall’s] body, [and] back[.] [Officer Bennett] physically slap[ped] [Hall]
      in [his] face and spit his saliva in [Hall’s] face[. Officer Bennett] stated
      to [Hall] that [he] was a nigger desserving [sic] of this beating because
      [he is] black[. Officer Bennett] caused [him] severe physical pain,
      physical injury[,] and mental anguish, severe depression, repeated
      vommitting [sic] of blood and severe stomach pain and severe fear of
      being killed by Officer Bennett, and future harm to [Hall’s] health[.]

      1
          Hall is now confined at a different prison.

                                                   2
      After the November 10th alleged incident, Hall filed a formal emergency

grievance to the prison warden, alleging physical abuse, racial slurs, and threats by

Officer Bennett. Hall dated the grievance November 12, 2008, although the

grievance log recorded the grievance as received on November 18, 2008. Officer

Bennett vigorously denied all allegations.

      On November 16 and 18, 2008, Hall submitted virtually identical Inmate

Sick-Call Requests. In the requests, Hall asked for medical care for physical pain

to his stomach, back, and chest caused by Officer Bennett’s alleged beating.

      After Hall sued Officer Bennett under 42 U.S.C. § 1983, Officer Bennett

moved for summary judgment. Among other evidence, Officer Bennett submitted

his affidavit, which contradicted Hall’s sworn version of events. Officer Bennett

stated that he had previously ordered Hall not to stand in front of the prison cells

and talk to the inmates. However, on November 10, 2008, Officer Bennett

observed Hall standing in front of another inmate’s cell and talking to him, in

violation of the previous order. Because Hall was disobeying his order, Officer

Bennett acknowledged that he placed Hall in “cuffs” and secured him in the

prison’s shower area until the decision was made to return Hall to his own cell.

Officer Bennett, however, denied using racial slurs or threats, or physically

abusing Hall.

                                          3
       Hall responded with his own motion for summary judgment. In support of

his motion, Hall submitted his affidavit, copies of his prison grievance, the

prison’s responses, a carbon copy of his sick call request from November 18,

2008, and copies of the reports from his November 17 and November 20, 2008

medical examinations.

       The district court granted Officer Bennett’s motion for summary judgment

and denied Hall’s motion. The district court, quoting Scott v. Harris, 550 U.S.

372, 380, 127 S. Ct. 1769, 1776 (2007), concluded that Hall’s version of the story

was “blatantly contradicted by the record, so that no reasonable jury could believe

it.”

                                 II. DISCUSSION

       We review a district court’s grant of summary judgment de novo,

considering the facts and drawing reasonable inferences in the light most favorable

to the non-moving party. Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1303 (11th Cir.

2009). In cases where opposing parties tell different versions of the same events,

and one is “blatantly contradicted by the record, so that no reasonable jury could

believe it, a court should not adopt that version of the facts.” Pourmoghani-

Esfahani v. Gee, 625 F.3d 1313, 1315 (11th Cir. 2010) (per curiam) (quoting

Scott, 550 U.S. at 380).

                                          4
      After review of the record evidence, crediting Hall’s affidavit as we must,

we conclude that a material issue of fact exists as to whether Officer Bennett

physically abused Hall and used racial slurs. In adopting Officer Bennett’s

version of events, the district court relied in part on Hall’s medical records and the

lack of documentation of any visible injuries. We recognize that in certain

circumstances, a plaintiff’s version of events can be blatantly contradicted by

videotapes or other overwhelming physical evidence and testimony. See Scott,

550 U.S. at 380, 127 S. Ct. at 1776 (summary judgment appropriate where video

evidence “utterly discredited” the plaintiff’s version of events); Kesinger ex rel.

Estate of Kesinger v. Herrington, 381 F.3d 1243, 1249-50 (11th Cir. 2004)

(summary judgment appropriate where multiple affidavits and photographic

evidence contradicted one eyewitness’s testimony, who had himself earlier given a

different account). Here, however, we cannot say the evidence in this particular

record rises to the level necessary to deem Hall’s sworn account blatantly

contradicted. Hall had his blood drawn on November 12 for a thyroid profile, but

he was not physically examined. Hall’s first physical medical examination

occurred on November 13. The November 13 medical report noted that Hall’s

back pain was in the area of an old wound and that Hall was prescribed ibuprofen

for his reported back and chest pain. However, the report does not establish the

                                          5
extent of the examination or flatly refute Hall’s version of the events. As for

whether Hall’s delay in seeking medical treatment discredits his story, that is an

inference for the jury to make. And further, while Hall’s medical reports did not

note any obvious injuries, we are mindful of the fact that the focus of the inquiry is

on the nature of the force applied, not the extent of injury. See Wilkins v. Gaddy,

559 U.S. __, 130 S. Ct. 1175, 1178 (2010) (per curiam).

       Simply put, we are left with two competing, contradictory stories of what

happened. The district court improperly weighed the witnesses’ credibility by

favoring Officer Bennett’s account over Hall’s. We thus vacate the district court’s

order, dated June 10, 2010, granting summary judgment to Officer Bennett, and

remand for further proceedings on Hall’s claims.2

       VACATED and REMANDED.




       2
       We conclude, however, that the district court properly denied Hall’s motion for default
judgment.

                                               6